DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The modulus values are 100% modulus values defined in specification paragraph 0033, the tape rubber is defined as a “tape-like” (which one of ordinary skill in the art would understand to mean shaped like a tape) thin-walled rubber member in specification paragraph 0029, and the tire reference cross-section height is defined in specification paragraph 0038.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Claim 2 merely states the definition of the “substantially constant thickness” recited in claim 1 and therefore does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a tread part; a pair of sidewall parts that extend radially inwardly from widthwise ends of the tread part; a pair of bead parts located at respective radially inner ends of the pair of side wall parts, each bead part comprising one of the pair of bead cores and one of the pair of bead fillers; each side wall part comprising the side wall rubber, chafer layer, and pad rubber; the chafer layer being arranged adjacent to the outer surface side of the carcass ply and rolled up to the outer-diameter-side in the tire radial direction together with the carcass ply (specification paragraphs 0003-0006 and 0025-0028, objects of invention not achieved if only one side wall part has the side wall rubber, chafer layer, and pad rubber). 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject .
 	The term “substantially constant thickness” in claim 9 is a relative term which renders the claim indefinite.  The term “substantially constant thickness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not know how much thickness variation would qualify as “substantially” constant thickness other than zero variation (constant thickness).
 	To correct the problem noted in paragraphs 6 and 8 above, to clarify that the modulus values are 100% modulus values as noted in paragraph 4 above, and to provide proper antecedent basis applicant should rewrite claims 1 and 10 as --
 	1. (Currently Amended) A pneumatic tire comprising:
 	
 	
 	a tread part;
 	a pair of side wall parts that extend radially inwardly from widthwise ends of the tread part;
 	a pair of bead parts located at respective radially inner ends of the pair of side wall parts, each bead part comprising a bead core and a bead filler that is connected to the bead core and extends to an outer-diameter-side in a tire radial direction;
 	a carcass ply that is suspended between the 
 	a side wall rubber in each side wall part that is arranged on a tire-outer-surface-side of the carcass ply and constitutes a tire outer surface;
 	a chafer layer in each side wall part that is arranged adjacent to the outer surface side of the carcass ply and is turned from a tire-inner surface-side to the tire-outer-surface-side around the bead core and the bead filler and rolled up to the outer-diameter-side in the tire radial direction together with the carcass ply; and
 	a pad rubber in each side wall part that is arranged between the side wall rubber and the carcass ply so as to be adjacent to a tire-outer-surface-side rolled-up end of the chafer layer in a tire width direction, the pad rubber having a 100% modulus value higher than that of the side wall rubber,
 	wherein the pad rubber includes a constant thickness portion having a substantially constant thickness over a range of 7% or more but not exceeding 26% of a tire reference cross-section height.
-- and -- 
 	10. (Currently Amended) The pneumatic tire according to claim 7, wherein the tape rubber and the pad rubber have the identical 100% modulus value.
-- , cancel claim 2, change the claim 4 dependency from 2 to 1, and in claim 7 line 5 before “modulus” insert -- 100% -- .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 8-156533 A cited by applicant.
 	See the English translation of the Chinese Office Action cited by applicant and note the exemplary tire size 46x17R20. As to claim 5, applicant is not yet requiring the “trapezoidal” shape to have straight sides connecting the curvilinear long and short sides as depicted in Figure 2 of this application.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 8-156533 A cited by applicant as applied to claims 1-6 above, and further in view of Chinese Patent Application 105539019 A cited by applicant (equivalent to US Patent Application Publication 2016/0114633 A1 cited by applicant), US Patent Application Publication 2008/0035261 A1, and US Patent Application Publication 2013/0037196 A1.
 	See the English translation of the Chinese Office Action cited by applicant and US ‘261 tape rubber layer 13A cooperating with pad rubber layer 23 (paragraphs 0001-0071 and especially 0063-0065, exemplary conventional tape rubber 13A with thickness 0.5 mm - 2.0 mm overlapping the claim 9 range of 1mm or less): it is well known to make such support rubbers have a higher modulus than that of the side wall rubber so that they can perform their support (reinforcing) function, as evidenced for example by US ‘196 (100% modulus in reinforcing rubber 20 covering chafer wind-up .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japanese Patent Application 2000-301919 A and European Patent Application 0 072 956 A2 disclose tires similar to the US ‘261 tire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					      /ADRIENNE C. JOHNSTONE/                                                                                          Primary Examiner, Art Unit 1749                                                                                                              March 27, 2021